NON-FINAL ACTION
The reply filed May 12, 2022, has been received and entered.  Claims 1-22 are pending.
Specification
The amendment filed May 12, 2022, is objected to under 35 U.S.C. 173(a) because it introduces new matter into the disclosure.  35 U.S.C. 173(a) states that no new matter shall be introduced into the application.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of U.S. Pat. App. 15/513,955, Int’l App. PCT/US2015/053025, and Prov. App. 62/057,992, which appear to describe materially distinct subject matter from that in the underlying ’444 patent for which reissue is sought.  For example, Figs. 1 through 26B of the ’955 App. appear to show materially distinct structures from those presented in Figs. 1-23 of the ’444 patent, and likewise, the corresponding descriptions of the structures in the two specifications appear to be distinct.  
The patent owner is requested to provide an explanation of the differences present in the newly incorporated disclosures and the ’444 patent and an explanation as to how the present patent disclosure is entitled to be considered a continuation-in-part of the ’955 App.
Additionally, the amendment filed May 12, 2022, is objected to because it does not correctly show changes relative to the underlying patent.  See 37 CFR § 1.173(b)(1).
Claim Rejections – 35 U.S.C. § 251
Claims 1-22 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: the incorporation by reference of U.S. Pat. App. 15/513,955, Int’l App. PCT/US2015/053025, and Prov. App. 62/057,992, which appear to describe materially distinct subject matter from that in the underlying ’444 patent for which reissue is sought, as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/               Supervisory Patent Examiner, Art Unit 3992